Citation Nr: 1738227	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to service connection for lumbar radiculopathy.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.

The issue of service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 decision, the RO denied service connection for degenerative disc disease L1-2-3 lumbar spine; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  The Veteran's current degenerative disc disease of the thoracolumbar spine is not etiologically related to his active service.

3.  The Veteran's current lumbar radiculopathy is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The March 2007 RO decision that denied service connection for degenerative disc disease L1-2-3 lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for degenerative disc disease of the thoracolumbar spine have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

3.  The criteria for service connection for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  New and Material Evidence

Prior to the filing of the current claim of entitlement to service connection for degenerative disc disease of the thoracolumbar spine, the AOJ previously denied a claim of service connection for degenerative disc disease L1-2-3 lumbar spine (claimed as osteoarthritis) in March 2007.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2010).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2010).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2010).  If a timely NOD is not filed, as is the case here, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was originally denied service connection for degenerative disc disease L1-2-3 lumbar spine (claimed as osteoarthritis) in March 2007 because there was insufficient evidence of a relationship between the current diagnosis and the Veteran's military service and no evidence of a diagnosis of arthritis within one year of her separation from service.  Notice of the decision and of the Veteran's appellate rights was mailed to the Veteran that same month with a copy to his representative.  No relevant evidence was submitted within one year of the decision.  

The evidence received since the March 2007 rating decision includes the Veteran's description of an in-service back injury in July 1970 while transferring a patient and her contention that her current condition was caused by this in-service injury.  As such, this new evidence relates to an unestablished fact necessary to substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the Board concludes that the criteria for reopening a claim of service connection for degenerative disc disease of the thoracolumbar spine have been met.

In the September 2010 rating decision, the RO reopened the issue of service connection for degenerative disc disease of the thoracolumbar spine and adjudicated that claim on its merits.  Therefore, the Board can now address that claim on its merits.


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


IV.  Service Connection

As an initial matter, the Board notes that the medical evidence shows a fall outside of the VA Medical Center in August 2006.  Administrative tort claims against VA are not within the Board's jurisdiction.  As this injury was not incurred in service, it cannot form the basis of a service connection claim.  Thus, to the extent that the Veteran has reported aggravation of her degenerative disc disease due to this fall and an onset of radiculopathy after this injury, this is not evidence of service connection.

In this case, the record does not include x-ray evidence of thoracolumbar arthritis within one year of the Veteran's separation from service.  Indeed, a January 1995 x-ray report decades later, shows minor degenerative changes but was noted to be a normal examination.  The first evidence of arthritis is an August 2005 radiology report showing "disc disease, L1-L2 and L2-L3 associated with osteoarthritis."

Turning to the question of direct service connection, the record includes current diagnoses of degenerative disc disease and right-sided lumbar radiculopathy.  The Veteran has provided lay evidence and testimony of an in-service back injury with transferring a patient in July 1970.  She further reported that she was given pain medicine and told to go home for the weekend afterwards, but no documentation was made of this injury.

The remaining question is whether the Veteran's current degenerative disc disease and/or lumbar radiculopathy are related to her active duty military service.  To this end, the Veteran underwent a VA examination in July 2010.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  The July 2010 examiner found that the Veteran's degenerative disc disease of the lumbar spine with right-sided radiculopathy was less likely as not the same as or is a result of the one-time low back pain shown during active duty.  In the accompanying rationale, this examiner noted that the documented in-service back pain was associated with a urinary tract infection.  No in-service back injuries, including as due to lifting a patient in 1970, were documented.  There was no evidence of back complaints of or treatment for a back condition for more than thirty years after the Veteran's separation from service.  The record does not contain a positive medical opinion.

The Veteran herself had linked her current back complaints to her active duty service.  As a former corpsman, she is presumed to have more medical knowledge than a lay person.  Therefore, she is competent to provide evidence on the onset and duration of her back pain.  The question then becomes whether such evidence is credible.  As noted above, the record does not show complaints of or treatment for back pain prior to 2005.  The Veteran's spine was normal at the time of her December 1970 separation examination.  A January 2008 private treatment record gives a history of progressive back pain since 2002.  In her treatment following the August 2006 fall, the Veteran did not report a history of chronic back pain dating back to her military service.  Indeed, her first report of an in-service back injury due to moving a patient came in an August 2009 statement, more than two years after the rating decision that initially denied this claim.  While the Veteran testified that she did not seek back treatment in the years immediately following her separation from service because she was too busy working to support herself and her son and she was able to treat her back pain herself, this does not account for her failure to mention this long history of back symptoms when she initially did seek treatment three decades later.  These factors diminish the credibility of the Veteran's subsequent statements and hearing testimony that she has had back pain ever since the injury in service.  As such, the Board finds the July 2010 VA examination to be more probative.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for degenerative disc disease of the thoracolumbar spine and lumbar radiculopathy.  Her appeal must be denied.  There is no reasonable doubt to be resolved as to either issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for lumbar radiculopathy is denied.


REMAND

The record shows that the Veteran has a current diagnosis of COPD.  Her DD-214 shows that she was a corpsman in service.  She has described her duties as including exposure to chemicals in the laboratory including through pipetting by mouth and developing x-rays by hand.  Furthermore, her current COPD has been linked to pipetting by mouth by a private physician.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus far, no VA examination has been provided.  Thus examinations and opinions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD had onset during active service or was caused by active service, to include her duties as a corpsman.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claim of service connection for COPD in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


